UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1823


BRIDGET TABI BISONG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 17, 2011                 Decided:   March 31, 2011


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Tony West, Assistant Attorney General,
Lyle D. Jentzer, Senior Litigation Counsel, Charles S. Greene,
III, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bridget Tabi Bisong, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen and reconsider.             We

have reviewed the administrative record and Bisong’s contentions

and conclude that the Board did not abuse its discretion in

denying    her   motion.    See   8   C.F.R.   § 1003.2(a)   (2010).      We

accordingly deny the petition for review for the reasons stated

by the Board.      See In re: Bisong (B.I.A. June 21, 2010).             We

dispense    with   oral    argument    because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                      2